

Exhibit 10.1

EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is being entered into between
EveryWare Global, Inc. (“EVERYWARE”) and Anthony Reisig (the “Executive”)
effective as of the 17th day of February 2015. For and in consideration of the
mutual promises contained herein, and for other good and sufficient
consideration, receipt of which is hereby acknowledged, EVERYWARE and Executive
(sometimes hereafter referred to as the “parties”) agree as follows:
1.    Title, Duties and Place of Work. Executive will serve as the Senior Vice
President of Operations and Supply Chain of EVERYWARE. Executive shall perform
the duties customarily performed by persons with similar positions in similar
companies, in all respects as directed by the Chief Executive Officer. Executive
shall report to EVERYWARE’s Chief Executive Officer. Executive shall serve
EVERYWARE faithfully and to the best of his ability Executive shall not, without
the prior written consent of EVERYWARE engage, whether directly or indirectly or
for or without compensation, in any other business, directorships, trusteeships
or employment with any organization other than EVERYWARE. To the extent
Executive seeks to hold a position on the board of a non-profit organization,
Executive shall not be required to seek the prior written consent of EVERYWARE.
Executive’s normal place of work will be Lancaster, Ohio at the EVERYWARE
office, or such other place as EVERYWARE may reasonably require.
2.    Term. Executive’s employment with EVERYWARE under this Agreement shall
continue until terminated by either party in accordance with Paragraph 4 below.
3.    Compensation and Benefits.


(a)    Salary. During Executive’s employment, EVERYWARE shall pay Executive an
annual base salary of not less than $265,000 (“Base Salary”). Executive’s Base
Salary shall be paid in accordance with EVERYWARE’s usual payroll practices and
policies, may be administered by an affiliate or subsidiary of EVERYWARE as
applicable, and shall be less standard deductions for all appropriate
employment-related taxes. Executive shall be eligible for merit and market-based
increases in accordance with company policy, to be determined at least once
annually, as may be determined in the sole discretion of the Chief Executive
Officer and the Board of Directors of EVERYWARE (“Board of Directors”).


(b)    Bonus. Executive shall be eligible for an annual bonus up to 75% of his
Base Salary (“Bonus”). The bonus will be paid at the direction of the Board of
Directors, in its sole discretion, to the extent EVERYWARE’S operating targets
have been met pursuant to the Company’s. Short Term Incentive Plan as adopted by
the EVERYWARE Board of Directors. EVERYWARE’S annual operating targets will be
determined each year by the Board of Directors in its sole discretion.
Notwithstanding the foregoing, in the event EVERYWARE adopts a comprehensive
bonus plan for executives, including Executive, the determination and
calculation of the Bonus will be subject to the bonus plan. Executive must be
actively employed with EVERYWARE or its affiliates on December 31 of each
calendar year corresponding to a Bonus period in order to be eligible for the
Bonus described in this paragraph.


(c)    Benefits. During Executive’s employment, Executive shall be entitled to
the benefits specifically described herein and shall be eligible for all
benefits provided to other EVERYWARE executive employees provided that Executive
qualifies for such benefits. Any and all benefits offered by EVERYWARE may be
supplemented, discontinued, or changed from time to time at EVERYWARE’s sole
discretion and in accordance with EVERYWARE’s policies and practices. Subject to
EVERYWARE’s policies and procedures, the Executive will be eligible for 20 days
paid vacation every

1

--------------------------------------------------------------------------------



Exhibit 10.1

calendar year that Executive is fully-employed during the Agreement, and is
entitled to be paid for all holidays and other nonworking days consistent with
the EVERYWARE’s recognized holiday and paid time off policies.


(d) Stock. Executive shall receive 25,000 stock options, which will be granted
at such time in the future as set by the Board of Directors. Any additional
stock options or grants will be set at the sole discretion of the Board of
Directors.

4.    Termination. Notwithstanding anything herein to the contrary, Executive’s
employment under this Agreement shall terminate upon occurrence of any of the
following:
(a)    By EVERYWARE.
(i)    EVERYWARE may terminate Executive’s employment at any time for any
reason, with or without Cause and with or without notice. If EVERYWARE
terminates Executive’s employment without Cause at any time, then Executive
shall be entitled to the severance amount defined and set forth in Paragraph 5
below (“Severance”). If EVERYWARE terminates Executive’s employment with Cause
at any time, he shall not be entitled to any Severance or Bonus, but he shall be
entitled to base compensation and benefits through the date of termination and
payment of all accrued but unused vacation through the termination date.
(ii)    As used herein, “Cause” shall mean (aa) Executive engages in illegal
conduct, gross misconduct, gross negligence, or any breach of fiduciary duty ;
(bb) Executive’s conviction of, or plea of nolo contendre to, a felony or other
crime involving moral turpitude, the misappropriation of funds or material
misappropriation of other property of the EVERYWARE or any of subsidiaries, the
attempt to willfully obtain any personal profit from any transaction which is
adverse to the interests of the EVERYWARE or any of its subsidiaries and in
which EVERYWARE or any of its subsidiaries has an interest or any other act of
fraud or embezzlement against the company, any of its subsidiaries or any of its
customers or suppliers, or any willful perpetration of a common law fraud; or
(cc) Executive’s willful and continued failure or refusal to substantially
perform his duties with EVERYWARE, or such conduct, which in the opinion of the
Board of Directors has or will bring harm to EVERYWARE’s reputation and/or
current or future business; (dd) a serious or persistent breach of this
Agreement by Executive; (ee) any intentional act or intentional omission aiding
or abetting a competitor, supplier or customer of EVERYWARE or any of its
subsidiaries to the material disadvantage or detriment of EVERYWARE and its
subsidiaries; and (ff) a material violation of EVERYWARE’s policies. With
respect to subsections (cc), (dd) and (ff) above, the Executive shall be
notified in writing (including via email) of any alleged failure, breach or
violation, such notice shall specify in reasonable detail the facts and
circumstances claimed to constitute Cause under subsections (cc), (dd) or (ff)
as applicable and the Executive shall be given at least thirty calendar days to
remedy or cure any failure, breach or violation; provided however, that during
the Term of this Agreement, the Executive shall be given only two opportunities
to remedy or cure alleged failures, breaches or violations under subsections
(cc), (dd) and (ff).
(b)    By Executive.
(i)    Executive may terminate his employment at any time for any reason, with
or without a good or important reason and with or without notice. In the event
of such a termination, Executive shall not be entitled to any Severance or
Bonus, but he shall be entitled to base compensation

2

--------------------------------------------------------------------------------



Exhibit 10.1

through the date of termination and payment for all accrued but unused vacation
through the termination date.
(c)    Upon Death or Disability.
The Executive’s employment shall terminate upon death or because of disability.
For purposes of this paragraph, disability shall occur if the Executive has been
unable, by reason of illness or injury (excluding pregnancy), to perform his
normal duties on behalf of EVERYWARE on a full time basis for a period of 90
days, whether or not consecutive, within the preceding 360-day period, or the
Executive has received disability benefits for permanent and total disability
under any long-term disability income policy held by or on behalf of the
Executive. If Executive’s employment is terminated under this paragraph,
EVERYWARE shall pay to the estate of the Executive or to the Executive, as the
case may be, the compensation and benefits that would otherwise be payable to
him under Paragraph 3 hereof up to the date the termination of his employment
occurs. However, any Bonus, assuming the attainment of the goals set forth, for
the fiscal year in which termination occurs because of death or disability will
be pro-rated based on his length of service with EVERYWARE in that year.
5.    Severance. In the event Executive is eligible for Severance, EVERYWARE
shall pay Executive subject to the foregoing, an amount equal to six months of
his Base Salary in effect at the time of his termination. In the event Executive
is eligible for Severance, Executive’s medical benefits will continue throughout
the applicable Severance period. The parties acknowledge and agree that payment
of any Severance under this Paragraph 5 shall be contingent upon the Executive
signing a Release of Claims (the “Release”) in a form acceptable to EVERYWARE
within 60 days following such termination and Executive’s compliance with the
terms of Paragraphs 6 and 7 hereof. This payment shall be made in bi-weekly
payments in accordance with the company’s standard payroll practices and shall
be reduced by standard deductions for federal, state, and local taxes as
determined by EVERYWARE. The Executive acknowledges and agrees that the
Severance is the maximum amount due and owing the Executive in the event he is
terminated without Cause.
6.    Proprietary and/or Confidential Information. Executive acknowledges that
during his employment with EVERYWARE, he has had and will have access to trade
secrets and other confidential and/or proprietary information (“Confidential
Information”). Executive agrees that he shall continue to abide and be bound by
the promises and obligations in all confidentiality agreements that he has or
may have signed with EVERYWARE or its affiliates. In addition, Executive agrees
that he will use his utmost diligence to preserve, protect, and prevent the
disclosure of such Confidential Information, and that he shall not, either
directly or indirectly, use, misappropriate, disclose or aid any other person in
disclosing such Confidential Information. Executive acknowledges that as used in
this Agreement, Confidential Information includes, but is not limited to, all
methods, processes, techniques, practices, product designs, pricing information,
billing histories, customer requirements, customer lists, employee lists, salary
information, personnel matters, financial data, operating results, plans,
contractual relationships, projections for new business opportunities for new or
developing business for EVERYWARE, and technological innovations in any stage of
development. “Confidential Information” also includes, but is not limited to,
all notes, records, software, drawings, handbooks, manuals, policies, contracts,
memoranda, sales files, or any other documents generated or compiled by any
employee of EVERYWARE. Such information is, and shall remain, the exclusive
property of EVERYWARE, and Executive agrees that he shall promptly return all
such information to EVERYWARE upon the termination of his employment or at any
time as requested by the company.

3

--------------------------------------------------------------------------------



Exhibit 10.1

    7.    Restrictive Covenants. During the period of time the Executive is
employed by EVERYWARE and for a six month period thereafter (the “Restricted
Period”), the Executive shall not, directly or indirectly, in any state of the
United States or in Canada or Mexico (the “Prohibited Area”): (i) engage in or
otherwise participate in any business which competes with EVERYWARE’s Business;
or (ii) become a partner, shareholder, member, other owner or equity holder,
principal, agent, trustee, employee, director, consultant, or creditor of any
person or entity who engages or otherwise participates in any business which
competes with EVERYWARE’s Business.
(a)    During the Restricted Period, the Executive shall not, directly or
indirectly, knowingly solicit or encourage to leave the employment of EVERYWARE,
any employee of EVERYWARE or hire any employee of EVERYWARE for a period of one
year of the date that Executive ceases to be employed by EVERYWARE.
(b)    During the Restricted Period, the Executive shall not call on, or solicit
any customer, supplier, independent contractor or other business relationship of
EVERYWARE or any of its subsidiaries, in order to induce or attempt to induce
such customer, supplier, independent contractor or other business relationship
to cease doing business with EVERYWARE or any of its subsidiaries, or in any way
materially interfere with the relationship between any customer, supplier,
independent contractor or business relationship and EVERYWARE or any of its
subsidiaries (including any disparaging statements about EVERYWARE or any of its
subsidiaries).
(c)    The Restricted Period shall be tolled during the period of any violation
of this section by the Executive or any period when the Executive takes
significant and material steps towards developing a business plan for a business
that is in competition with EVERYWARE. EVERYWARE shall provide written notice to
the Executive of any tolling of the Restricted Period.
(d)    If the Executive breaches, or threatens to commit a breach of, any of the
provisions contained in this section (the “Restrictive Covenants”), EVERYWARE
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to EVERYWARE under law or in equity:
(i)    The right and remedy to have the Restrictive Covenants specifically
enforced (without posting any bond) by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary, and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable harm to EVERYWARE and that
money damages will not provide adequate remedy to EVERYWARE.
(ii)    The right and remedy to require the Executive to account for and pay
over to EVERYWARE all compensation, profits, monies, accruals, increments of
other benefits derived or received by the Executive as the result of any
transaction constituting a breach of any of the Restrictive Covenants.
For purposes of this Agreement, “directly or indirectly” means for the
Executive’s own account, or as a partner, shareholder, member, other owner or
equity holder, principal, agent, trustee, employee, director or consultant, or
as a creditor, or any other participation or interest. For the purposes of this
Agreement, “EVERYWARE’s Business” means any business in which the company is
engaged at the time of Executive’s termination, including, without limitation,
the following: the manufacture, distribution or sale

4

--------------------------------------------------------------------------------



Exhibit 10.1

of any tabletop products, including without limitation, beverageware,
buffetware, candle glass, cutlery, dinnerware, drinkware, flatware, floral
glass, glassware, hollowware, kitchen accessories, kitchenware, mugs, serveware,
spirits glass, stemware, storeageware, tabletop or home products.
The Executive acknowledges and agrees as follows: (a) the covenants set forth in
Paragraphs 6 and 7 are reasonable in scope and essential to the preservation of
the business; (b) EVERYWARE would not have entered into this Agreement without
the covenants set forth in Paragraphs 6 and 7; and (c) the enforcement of such
covenants will not preclude the Executive from being gainfully employed in such
manner and to the extent necessary to provide the Executive with an acceptable
standard of living.
8.    Return of Property. Executive agrees that upon the termination of his
employment for any reason, he will deliver to EVERYWARE the originals and all
copies of all files, documents, papers, materials and other property of
EVERYWARE or its affiliates relating to their affairs, which may then be in his
possession or under his control. Executive may retain only personal
correspondence and notes relating to the duties and responsibilities of his
employment.


9.    Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective representatives, successors and
assigns, and Executive’s heirs, executors and administrators.
10.    Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties relating to the subject matter of this Agreement, and the
parties expressly agree that this Agreement supersedes any employment or
consulting contract Executive has or may have with EVERYWARE and any other
Agreement between Executive and EVERYWARE. Each party acknowledges and agrees
that in executing this Agreement they do not rely upon any oral representations
or statements made by the other party or the other party’s agents,
representatives or attorneys with regard to the subject matter of this
Agreement. This Agreement may not be altered or amended except by an instrument
in writing signed by both parties hereto.
11.     Breaches or Violation. Executive acknowledges that any breach of this
Agreement (including without limitation any breach of Paragraph 6) would cause
EVERYWARE substantial irreparable injury. Executive agrees that in the event of
any violation of this Agreement, in addition to any damages allowed by law,
EVERYWARE shall be entitled to injunctive and/or other equitable relief.
12.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Ohio (excluding the choice of law
rules thereof). The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties.
13.    Waiver. Neither the waiver by either party of a breach of or default
under any of the provisions of the Agreement, nor the failure of such party, on
one or more occasions, to enforce any of the provisions of the Agreement or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any provisions, rights or privileges hereunder.
14.    Assignment. This Agreement and the rights and obligations of the parties
hereunder may not be assigned by either party without the prior written consent
of the other party.
* * * * *

5

--------------------------------------------------------------------------------



Exhibit 10.1



IN WITNESS HEREOF, THE PARTIES HAVE AFFIXED THEIR SIGNATURES BELOW:


ANTHONY REISIG                    EVERYWARE GLOBAL, INC.
                        


        




By:     /s/ Anthony Reisig            By:     /s/ Erika Schoenberger    
                        
                        




Date:     February 20, 2015            Date:     February 20, 2015        









6